Citation Nr: 9919862	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the posterior tibial nerve of the right leg, with 
right footdrop and absent sensation of the right leg, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
January 1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In April 1998, the Board remanded this case to the RO.  While 
the case was in remand status, a rating decision in January 
1999 granted secondary service connection for disabilities of 
the right hip, low back, and right shoulder.  The case was 
returned to the Board in May 1999.  


FINDING OF FACT

Residuals of an injury to the posterior tibial nerve of the 
right leg, with right footdrop and absent sensation of the 
right leg are not more than 40 percent disabling, under 
schedular criteria, and the disability is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards. 


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 40 percent for residuals of an injury to the 
posterior tibial nerve of the right leg, with right footdrop 
and absent sensation of the right leg, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, 4.124(a), Diagnostic Codes 5284, 8525 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's increased rating claim is "well grounded" under 
38 U.S.C.A. § 5107(a) (West 1991).  See Procelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with VA's duty to assist him in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).  

The record discloses that, in October 1974, the veteran 
underwent a right total hip replacement and, in March 1983, 
at a VA medical center, he again had a right total hip 
replacement.  Postoperatively, he complained of paresthesia 
of the right foot.  In June 1983, an electromyogram (EMG) and 
nerve conduction studies (NCS) showed evidence of a severe 
right posterior tibial nerve deficit.  An impression was 
possible stretch injury during the VA hip surgery in March 
1983.  

At a VA examination in August 1983, the veteran was 
instructed that he would spend most of his time in a 
wheelchair, because of bilateral lower extremity impairment.  
(Service connection was in effect for a left knee disorder.)  
Findings of an EMG in October 1983 were consistent with an 
injury to the right posterior tibial nerve before the branch 
of the biceps femoris muscle.

On VA neurological examination in January 1986, there was 
marked sensory and motor loss in the right leg from the level 
of the knee distally, profound sensory loss in the right leg 
below the knee, and incomplete footdrop.

At a VA examination in April 1995, findings included:  
Absence of sensation in the lateral aspect of the right leg 
and the posterior aspect on the bottom of the right foot; 
right footdrop; and no pathologic reflex.

An EMG and NCS were performed in May 1995.  The EMG showed 
that the nerve lesion of the right posterior tibial nerve was 
below the branch of the nerve to the long head of the biceps 
femoris.  NCS of the right lower extremity were normal, 
except for marked abnormality of the right posterior tibial 
nerve distribution.  The EMG and NCS findings were reported 
to be similar to those in 1983.

A rating decision in June 1995 granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for injury of the posterior 
tibial nerve of the right leg, with footdrop and absence of 
sensation of the right leg, as results of VA surgical 
treatment in March 1983.  A rating decision in August 1995 
assigned a 40 percent disability evaluation. 

Title 38, U.S.C. § 1151 provides, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected. 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which are filed on 
or after October 1, 1997.  The amendments did not apply to 
the veteran's claim for compensation for additional 
disability of the right lower extremity as a result of VA 
surgical treatment in 1983.  See VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).

At a VA examination in October 1998, the examiner noted that 
the veteran had a foot-ankle-knee orthosis on both lower 
extremities.  He used a wheelchair, but was able to take a 
couple of steps to the examination table.  Deep tendon 
reflexes were absent in right and left knee jerks and right 
and left ankle jerks.  There were no pathological reflexes.  
There was some numbness over the right dorsal and lateral 
foot and the sole of the right foot.  Muscle strength of the 
muscles of the lower extremities were 3/5 and 4/5.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The veteran's compensable disability of the right lower 
extremity (not including disability of the right hip) is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8525, 
which provides a maximum schedular rating of 30 percent for 
complete paralysis of the posterior tibial nerve.  However, 
as the veteran has loss of use of the right foot as part of 
the compensable disability, a 40 percent rating is in order.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The currently 
assigned rating of 40 percent is the maximum schedular 
evaluation for loss of use of a foot. 

The veteran has asserted that an evaluation in excess of 40 
percent should be assigned for the additional disability of 
the right lower extremity which was a result of VA hip 
surgery in March 1983, because he has experienced total loss 
of use of the right lower extremity.  However, the Board 
points out that special monthly compensation has been granted 
for loss of use of the right foot; and a separate 20 percent 
disability rating is in effect for the degree of aggravation 
to a right hip disability which was proximately due to a 
service-connected left knee disability.  The Board finds that 
the currently assigned 40 percent schedular rating for the 
compensable disability of the right lower extremity is 
appropriate, because no diagnostic codes other than Codes 
5284 and 8525 are applicable in this case.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case the disability 
picture presented by the veteran's additional disability of 
the right lower extremity as a result of VA search for 
treatment in March 1983 is not so exceptional or unusual as 
to render impractical the application of regular schedular 
standards.  Thus, a referral for an evaluation on an 
extraschedular basis is not warranted.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b)


ORDER

An increased evaluation for residuals of an injury to the 
posterior tibial nerve of the right leg, with right footdrop 
and absent sensation of the right leg, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

